UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA DEC 2 - 2014

Clerk, U.S. District 8. Bankruptcy

 

) Courts for the District of Columbia
CHARLIE S. BEARD, JR., )
)

Plaintiff, ) Civil No. 14-1035 (RCL)
)
v. )
)
KOBIE SEALS, )
)
MICHAEL BARNES, )
)
Defendants. )
__—)
MEMORANDUM OPINION

Before the court is defendant’s Motion to Dismiss [ECF No. 7] for lack of subject matter
jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1). Plaintiff alleges in his
complaint that defendants made false and defamatory statements which caused plaintiff to suffer
economic and emotional harm. For the reasons stated below, defendants’ Motion to Dismiss is
GRANTED.

I. BACKGROUND

Charlie S. Beard, Jr., plaintiff, Kobie Seals, defendant, and Michael Barnes, defendant,
are employees of the Government Printing Ofﬁce (“GPO”). Compl. 1i 5. Plaintiff was promoted
to the position of sergeant and assigned to the midnight shift, in which he worked as defendants’
direct supervisor. Id. at 111] 6-7. Plaintiff had to reprimand defendant Seals for failing to be at his
assigned post and because plaintiff suspected defendant Seals was sleeping in vacant ofﬁces
while on duty. Id. at 1] 7. On March 25, 2013, defendant Seals allegedly went to plaintiff’s
ofﬁce and saw him sleeping at his computer. Id. at 1] 8. Seals then spoke to defendant Barnes

and asked him to witness that plaintiff was sleeping at his desk. Id. at 1} 9. Seals sent a written